UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF1934. Commission File Number 333-188581 MYCAUSE BEVERAGES INC. (Exact name of registrant as specified in its charter) 39445 Floral Lane, Mechanicsville, Maryland 20659 (301) 472-4873 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) o Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) T Rule 12h-3(b)(1)(ii) T Rule 15d-6 o Approximate number of holders of record as of the certification or notice date: 20 Pursuant to the requirements of the Securities Exchange Act of 1934 MyCause Beverages Inc. has duly caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. MYCAUSE BEVERAGES INC. Date:March 24, 2014 By: /s/Michael J. Fitzgerald, II Name: Michael J. Fitzgerald, II Title: Chief Executive Officer
